EXHIBIT 10.3B

JAZZ PHARMACEUTICALS PLC

2007 EQUITY INCENTIVE PLAN

SUB-PLAN GOVERNING AWARDS TO PARTICIPANTS IN THE REPUBLIC OF IRELAND

 

1 General

 

1.1 In accordance with Rule 2(b)(xi) of the 2007 Equity Incentive Plan (“the
Plan”) the Board has determined to establish this sub-plan (“the Irish
Sub-Plan”) for the purposes of Employees, Directors and Consultants who are
resident in the Republic of Ireland.

 

1.2 All terms that are not otherwise defined herein shall have the same meaning
as set forth in the Plan.

 

2 Terms of Irish Sub-Plan

The Plan shall be amended as follows.

 

2.1 Transferability of Awards

 

2.1.1 The provisions of Rule 5(d) shall be deleted and replaced by the
following:

 

  (d) Transferability of Options. An Option shall not be transferable and shall
not be capable of being assigned, transferred, sold, mortgaged, pledged or
encumbered in any way whatsoever by a Participant (other than upon the
Participant’s death as provided by Section 5(i)).

 

2.2 Employment or Other Service Rights; Compensation

The provisions of Rule 8(d) shall be deleted and replaced by the following:

(d)        No Employment or Other Service Rights. Nothing in the Plan, any Stock
Award Agreement or other instrument executed thereunder or in connection with
any Stock Award granted pursuant to the Plan shall confer upon any Participant
any right to continue to serve the Company or an Affiliate in the capacity in
effect at the time the Stock Award was granted or shall affect any right that
the Company or an Affiliate may have to terminate (i) the employment of an
Employee in accordance with applicable law, (ii) the service of a Consultant
pursuant to the terms of such Consultant’s agreement with the Company or an
Affiliate, or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be. A Participant shall not be entitled to any compensation or damages
whatsoever or howsoever described, by reason of any termination, withdrawal or
alteration of rights or expectations under the Plan whether such compensation is
claimed by way of damages for wrongful dismissal or other breach of contract or
by way of compensation for loss of office or otherwise howsoever.